Exhibit 23.3 FORREST A. GARB & ASSOCIATES, INC. INTERNATIONAL PETROLEUM CONSULTANTS 5, SUITE 275 DALLAS, TEXAS 75230 - 5805 (972) 788-1110 Telefax 991-3160 E-Mail: forgarb@forgarb.com April 29, 2011 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report entitled “Estimated Reserves and Future Net Revenue as of April 1, 2010 Attributable to Interests Owned By Lucas Energy Inc. in Certain Properties Located in Texas (SEC Case).” We also consent to the reference to us under the heading “Experts” in such Registration Statement. William D. Harris III Chief Executive Officer Forrest A. Garb & Associates, Inc. Texas Registered Engineering Firm F-629 Dallas, Texas April 29, 2011
